Gilbert, J.:
We think the construction which the court below put upon the statute under which the defendant’s license was granted (Laws 1870, chap. 175, § 3) is the correct one. The provision that all the licenses granted by the commissioners of excise shall expire at the end of one year from the time they shall be granted, is a limitation of the power of the commissioners. It is not a constituent of the license itself. Within the limitation aforesaid, the commissioners *61have full power to determine the period of the license. The power being a general one, to grant licenses as provided by law, the only restriction upon it must be sought in the statutes regulating excise, and no restriction upon the power of the commissioners to grant a license for a shorter period than one year has been pointed out.
The rulings of the court upon the trial, we think, were clearly proper.
• The conviction should be affirmed, and the proceedings remitted to the Orange County Court of Sessions with directions to proceed thereon according to law.
Barnard, P. J., concurred.
Present — BARNARD, P. J., Gilbert and Dykman, JJ.
Conviction affirmed and proceedings remitted to the Court of Sessions in Orange county.